DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Surinder Sachar (Reg. No. 34,423) on March 24, 2021.
3.	The application has been amended as follows:

Amend claims 1, 4, 8 and 10, including [deletion] and addition, as follows:

Claim 1. (Currently Amended)   A semiconductor device comprising: 
	a semiconductor substrate including a first surface, a first contact part provided at a deeper level than the first surface, and a second contact part protruding up to a higher level than the first surface from the first contact part;
	a stacked body in which insulating layers and electrode layers are alternately stacked on the first surface; and

	at an interface between the first contact part and the second contact part, a length of the first contact part in a second direction parallel to the first surface is larger than a length of the second contact part in the second direction,
	wherein the second contact part includes [a] tapered [surface] sidewall surfaces inclined such that [its length] a width of the second contact part in the second direction is larger as coming closer to the stacked body, and a (111) plane of a silicon crystal is exposed on the tapered [surface] sidewall surfaces.

Claim 4. (Currently Amended)   The semiconductor device according to claim 3, wherein an upper end of the doped layer is arranged, in the stacked body, at a level higher than a bottom surface of the lowermost insulating layer and lower than a top surface of the lowermost electrode layer.

Claim 8. (Currently Amended)   The manufacturing method of a semiconductor device according to claim 7, comprising forming, on the second contact part, [a] tapered [surface] sidewall surfaces which [is] are inclined such that [its length] a width of the second contact part in the second direction is larger as coming closer to the stacked body and on which a (111) plane of a silicon crystal is most exposed.

Claim 10. (Currently Amended)   The manufacturing method of a semiconductor device according to claim 9, comprising adjusting a time for the doping with boron such that an a bottom surface of the lowermost insulating layer and lower than a top surface of the lowermost electrode layer in the stacked body.

Allowable Subject Matter
4.	Claims 1 and 3-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,115,730.  The improvement comprises that the second contact part includes tapered sidewall surfaces inclined such that a width of the second contact part in the second direction is larger as coming closer to the stacked body, and a (111) plane of a silicon crystal is exposed on the tapered sidewall surfaces.
	In re claim 7, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,115,730.  The improvement comprises that anisotropicallv etching a first portion, of the hole, that is lower than the first surface, making a length of the first portion in a second direction parallel to the first surface larger than a length of a second portion of the hole in the second direction, the second portion being higher than the first surface; forming a first contact part through crystal growth in the first portion with an identical semiconductor material to that of the semiconductor substrate, and a second contact part through crystal growth in the second portion with the semiconductor material.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 24, 2021



/HSIEN MING LEE/